Product prospectus supplement no. UBS STEP-1 To prospectus dated January 11, 2010 and prospectus supplement dated January 11, 2010 Royal Bank of Canada Step Performance Securities Linked to an Index Fund · Royal Bank of Canada may offer and sell step performance securities linked to an Index Fund from time to time.We refer to these securities as the “securities”.This product prospectus supplement no.UBS STEP-1 describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.A separate fund supplement or terms supplement will describe any index fund not described in this product prospectus supplement and to which the securities are linked.If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related fund supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured obligations of Royal Bank of Canada. · Payment on the securities will be linked to the performance of an Index Fund, as described below. · All payments on the securities will be made solely on the maturity date.No interest payments will be made on the securities. · The securities offer investors the opportunity to participate in the greater of (a) a specified “Step Return” (as defined below) or (b) the percentage increase in the value of the Index Fund from the pricing date (or from a specified strike level).Your securities may also be subject to an upside leverage factor or a Maximum Gain (each as described below). · Depending upon the terms of your securities, investors will participate in any decrease in value of the Index Fund to the extent described in the applicable terms supplement.That participation may be either on a one-for-one basis for any decrease in the value of the shares of the Index Fund from their value on the pricing date (or from a specified strike level), or any decrease beyond a specified buffer.The downside participation may also be subject to a downside leverage factor.As a result, you may lose all or a portion of the amount that you invest in the securities. · For important information about U.S. federal tax consequences, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-45. · The securities will be offered in minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the Index Fund or the index the performance of which the Index Fund seeks to track, which we refer to as the Underlying Index, or any of the equity securities held by the Index Fund or included in the Underlying Index. · The securities will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Investing in the securities involves a number of risks.See “Risk Factors” beginning on page PS-5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS STEP-1 the accompanying prospectus supplement and prospectus, any related fund supplement, or any related terms supplement.Any representation to the contrary is a criminal offense. The securities are unsecured and are not savings accounts or deposits of a bank.The securities are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc. RBC Capital Markets Corporation January 11, 2010 TABLE OF CONTENTS Page Summary PS-1 Risk Factors PS-5 Use of Proceeds and Hedging PS-16 General Terms of the Securities PS-17 The iShares® MSCI EAFE Index Fund PS-31 Other Index Funds PS-42 Supplemental Discussion of Canadian Tax Consequences PS-43 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-44 Underwriting PS-47 Employee Retirement Income Security Act PS-49 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, any related fund supplement, this product prospectus supplement no.
